EXHIBIT 10.2

 

DESCRIPTION OF CATELLUS DEVELOPMENT CORPORATION

TRANSITION INCENTIVE PLAN

 

1. Purpose of Plan

 

On February 10, 2004, the Compensation and Benefits Committee of the Board of
Directors of Catellus Development Corporation (the “Company”) approved the
design of a Transition Incentive Plan (the “TIP” or “Plan”). The TIP was
designed in conjunction with the overall executive compensation program for
2004, which included a reduction in the maximum cash bonus opportunities for
most executives. The purpose of the TIP is to reward executives for attaining
certain key milestones related to the transition of the Company from a C
corporation to a real estate development trust, or REIT.

 

2. Performance Period

 

The performance period for the TIP began on January 1, 2004, and will end on
December 31, 2006.

 

3. Relationship to Catellus Development Corporation 2003 Performance Award Plan

 

TIP awards are intended to be performance-based awards under the Catellus
Development Corporation 2003 Performance Award Plan.

 

4. Performance Unit Awards; Tranches; Performance Measures

 

TIP awards are non-voting units of measurement (“Performance Units”) that are
deemed to represent one share of the Company’s common stock. Each award of
Performance Units consists of four separate tranches, or parts, each of which
will vest and become non-forfeitable based on the degree of achievement of the
performance targets, or goals, set by the Compensation and Benefits Committee
for the following four performance measures (collectively, the “Performance
Measures”): (1) completion of vertical projects under construction; (2)
completion of infrastructure projects under construction; (3) reduction in the
dollar amount of contingent liabilities; and (4) net monetization of non-core
assets.

 

5. Participation in the Plan

 

The Compensation and Benefits Committee determines the executives who
participate in the TIP.



--------------------------------------------------------------------------------

6. Performance Unit Accounts; Dividend Equivalents

 

Each participant has an account under the TIP (the “Performance Unit Account”).
The Compensation and Benefits Committee determines the number of Performance
Units in each separate tranche awarded to each participant. The number of
Performance Units awarded is credited to the participant’s Performance Unit
Account. Each participant is entitled to dividend equivalents on his or her
Performance Units representing dividends on an equal number of shares of the
Company’s common stock. The dividend equivalents are payable by the crediting of
additional Performance Units to the participant’s Performance Unit Account.

 

7. Vesting of Awards

 

As of December 31, 2004, the Compensation and Benefits Committee will determine
the extent to which each performance target for each Performance Measure has
been achieved. For each Performance Measure for which at least 50% of the
performance target has then been achieved, the tranche corresponding to that
Performance Measure will become vested and non-forfeitable as to 50% of the
Performance Units in that tranche; provided, however, that as to certain
participants the vesting date will be deferred for one year.

 

If 50% of the performance target for any Performance Measure is not achieved by
December 31, 2004, the Compensation and Benefits Committee will determine the
calendar quarter (if any) ending on or before December 31, 2006, in which 50% of
such performance target is first achieved. Upon any such achievement, the
tranche corresponding to that Performance Measure will become vested and
non-forfeitable as to 50% of the Performance Units in that tranche; provided,
however, that as to certain participants the vesting date will be deferred for
one year.

 

After 50% of the performance target for any Performance Measure has been
achieved, the Compensation and Benefits Committee will determine the additional
extent (if any) to which such performance target is achieved as of the end of
each calendar year ending on or before December 31, 2006. The percentage vesting
of the tranche corresponding to such Performance Measure will be increased to
match the percentage of achievement of the performance target for such
Performance Measure; provided, however, that as to certain participants the
vesting date will be deferred for one year.

 

Notwithstanding anything to the contrary stated above, if at any time after
December 31, 2004, the Compensation and Benefits Committee determines that 100%
of a performance target for a Performance Measure has been achieved, the tranche
corresponding to such Performance Measure will become fully vested; provided,
however, that as to certain participants the vesting date will be deferred for
one year.



--------------------------------------------------------------------------------

8. Forfeiture of Performance Units

 

If at least 50% of the performance target for any Performance Measure is not
achieved by December 31, 2006, each participant will forfeit all of the
Performance Units in the tranche that corresponds to such Performance Measure.
If at least 50% but less than 100% of a performance target for any Performance
Measure has been achieved by December 31, 2006, each participant will forfeit a
proportionate number of Performance Units in the corresponding tranche.

 

9. Payment for Performance Stock Units

 

Any vested Performance Units will be payable in the form of an equal number of
shares of the Company’s common stock based on the fair market value of the
stock.